 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DEONTRAY THOMAS,                                Case No. 1:18-cv-00191-JDP
12                      Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                     THAT THE COURT DISMISS THIS CASE
13          v.                                       WITHOUT PREJUDICE FOR FAILURE TO
                                                     PROSECUTE
14   JAIME OROZCO, et al.,                           ECF No. 1
15                      Defendants.                  OBJECTIONS DUE IN 14 DAYS
16

17

18
            Plaintiff is a former inmate at Kern County Jail proceeding without counsel in this civil
19
     rights action brought under 42 U.S.C. § 1983. On September 10, 2018, we ordered plaintiff to
20
     show cause why his case should not be dismissed. ECF No. 8. On October 3, 2018, that order
21
     was returned to the court as undeliverable with the following notation: “Undeliverable, Not in
22
     Custody.”
23
            Plaintiff has an obligation to keep the court apprised of his current address. Local Rule
24
     183(b) provides, “If mail directed to a plaintiff in propria persona by the Clerk is returned by
25
     the U.S. Postal Service, and if such plaintiff fails to notify the Court and opposing parties within
26
     sixty-three (63) days thereafter of a current address, the Court may dismiss the action without
27
     prejudice for failure to prosecute.” Under Local Rule 183(b), plaintiff’s notice of address
28

                                                      1
 1    change was due by December 5, 2018, but he failed to file one. Accordingly, we recommend

 2    dismissal without prejudice.

 3            Order

 4             The clerk of court is directed to assign this case to a district judge who will review the

 5    findings and recommendations.

 6            Findings and Recommendations

 7             The court recommends that the case be dismissed without prejudice for plaintiff’s failure

 8    to prosecute under Local Rule 183(b).

 9            These findings and recommendations are submitted to the U.S. district judge presiding

10   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 14 days of the service

11   of the findings and recommendations, the parties may file written objections to the findings and

12   recommendations with the court and serve a copy on all parties. That document must be

13   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

14   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

15
     IT IS SO ORDERED.
16

17
     Dated:      February 27, 2019
18                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21            No. 204

22

23

24

25

26
27

28

                                                         2
